TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 20, 2014



                                      NO. 03-13-00058-CV


 Appellant, First State Bank Central Texas// Cross-Appellant,Lakeway Regional Medical
                               Center Development, LLC

                                                 v.

  Appellees, Lakeway Regional Medical Center Development, LLC; Security State Bank
 & Trust; Daniel J. Brouillette and Robert Gerald Call// Cross-Appellee, First State Bank
                                      Central Texas




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of dismissal signed by the trial court on October 24, 2012,

and judgment of costs signed by the trial court on January 7, 2013. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment of dismissal but that there was error in the judgment of costs. Therefore, the Court

affirms the trial court’s judgment of dismissal. The Court reverses the trial court’s judgment of

costs and remands the cause for further proceedings in accordance with this Court’s opinion.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.